Citation Nr: 1711852	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel





INTRODUCTION

The Veteran had active service from February 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had previously requested a hearing before the Board.  However, in an October 2011 statement, the Veteran indicated that he no longer desired a hearing before the Board and agreed to have his hearing heard by a Decision Review Officer (DRO) at the RO. As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2016).  The Veteran's DRO hearing was conducted on January 2015 and a copy of the transcript has been associated with the claims file and reviewed accordingly.

The Board denied the appellant's claims for service connection in a March 2016 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the March 2016 decision as to those issues.  The Court granted the JMR in a November 2016 Order.  The issue has been returned to the Board for further consideration.

In February 2017, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination has not been conducted for the Veteran's claims.  Generally, a VA medical examination will be provided where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Here, the Veteran has been shown to have current bilateral knee disabilities, as the record on appeal confirms a present diagnosis in each knee.  In April 2009, an X-ray revealed degenerative changes in the left knee, and it was found that the Veteran had an exacerbation of chronic pain in both knees.  

Additionally, the evidence indicates that the Veteran experienced knee pain during service.  The Veteran wrote in an April 2009 statement that knee problems started during service in Turkey.  He explained in October 2014 and at a January 2015 DRO hearing that his knees would ache after 12 hour shifts on his feet working as a policeman.  Since the Veteran's military occupation specialty during service was Air Policeman, spending longs hours on his feet appears consistent with the circumstances of such service.  See 38 U.S.C.A. § 1154 (a).

Thus, the issue turns upon a finding of a nexus between the Veteran's current disabilities and in-service complaints of bilateral knee pain.  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In this regard, the Board finds that there is at least an indication that the Veteran's in-service knee complaints and current bilateral knee disabilities may be related based upon the Veteran's assertions, which may be considered factual for purposes of record development.  

Last, there is currently insufficient medical evidence available in the record to make a decision on the claim.  It is unclear whether any knee pain experienced in service is the same as the pain experienced with the currently diagnosed knee disabilities and the nexus question in this case cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus to service.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not adequate to indicate a positive nexus between his knee condition and service.  See Fountain, 27 Vet. App. at 274-75.  Therefore, as a medical opinion regarding such a potential nexus is not currently of record, the Board finds that need has arisen to obtain one.

Additionally, as this case must be remanded for the foregoing reasons, any recent relevant treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to identify any additional records of treatment he wants VA to consider in connection with his appeal, which records should be sought.  In any case, efforts must be made to obtain any additional records of relevant VA treatment.  

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate person to ascertain the diagnoses and etiology of the bilateral knee conditions. The examiner should note in the examination report that the claims file has been reviewed. All indicated tests and studies should be accomplished. 

Following a complete review of the claims folder and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee condition had its onset in service, or is otherwise related to any in-service injury or disease, including any such disease or injury as may be indicated by unrecorded complaints of discomfort after long periods of time standing during service.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be re-adjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




